295 N.W.2d 100 (1980)
STATE of Minnesota, Respondent,
v.
Joseph Francis BURROWS, Appellant.
No. 50113.
Supreme Court of Minnesota.
July 3, 1980.
*101 C. Paul Jones, Public Defender, and Mark F. Anderson, Asst. Public Defender, Minneapolis, for appellant.
Warren Spannaus, Atty. Gen., St. Paul, Robert W. Johnson, County Atty., and J. Diane Savage, Asst. County Atty., Anoka, for respondent.
Considered and decided by the court en banc without oral argument.
PETERSON, Justice.
Defendant was found guilty by a district court jury of a charge of aggravated robbery, Minn.Stat. § 609.245 (1978), and was sentenced by the trial court to a 1- to 20-year prison term. The sole issue on this appeal from judgment of conviction is whether the trial court prejudicially erred in denying a defense motion to bar the prosecutor from cross-examining defendant about his two prior convictions, one in 1975 and one in 1976, for unauthorized use of a motor vehicle. We affirm.
The trial court concluded that unauthorized used of a motor vehicle is a crime directly involving "dishonesty or false statement," and that therefore it was automatically admissible for impeachment purposes under R. 609, R.Evid. We need not decide whether the trial court erred in concluding that unauthorized use is a crime directly involving "dishonesty or false statement," because even if the trial court should have made a discretionary determination and balanced probative value against prejudicial effect, the trial court still would have been justified in admitting the evidence and presumably would have done so. Under these circumstances, we sustain the admission of the evidence and affirm defendant's conviction, which was based on strong evidence of guilt. Compare State v. Leecy, 294 N.W.2d 280 (Minn.1980); State v. Brouillette, 286 N.W.2d 702 (Minn.1979); State v. Jones, 271 N.W.2d 534 (Minn.1978).
Affirmed.